DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by:
Smith et al. (US 20130116581 A1) (hereinafter – Smith).
Re. Claim 7: Smith teaches a method of protecting an arm of a patient during a blood pressure measurement (Abstract) comprising:
wrapping a protective barrier around the arm of the patient prior to taking the blood pressure measurement (Figs. 6, 7);
overlapping a first edge with a second edge of the protective barrier to form a tubular structure around the arm of the patient (Figs. 6, 7: see edges along top and bottom of cuff, held by sticky tape 25 shown in Fig. 1); and
wrapping a blood pressure device around the arm of the patient, wherein the blood pressure device contacts an exterior surface of the protective barrier (Fig. 7).
	Re. Claim 14: Smith teaches the invention according to claim 7.  Smith further teaches the invention wherein 
the protective barrier comprises a length selected between 8 to 16 inches (Paragraph 0010: “… sixteen inches long so as to accommodate a standard size sphygmomanometer”), and 
wherein wrapping the protective barrier around the arm of the patient comprises wrapping the protective barrier around a circumference of the arm of the patient (Fig. 7).
	Re. Claim 15: Smith teaches the invention according to claim 7.  Smith further teaches the invention wherein overlapping the first edge with the second edge of the protective barrier comprises attaching at least one adhesive tab to the first edge and the second edge to hold the protective barrier around the arm of the patient (Fig. 1: adhesive tape 25 on top edge 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
Smith et al. (US 20130116581 A1) (hereinafter – Smith)
Cohen (US 5690672 A) (hereinafter – Cohen).
Re. Claims 1, 8, and 16: Smith teaches a protective barrier for protecting an arm of a patient during a blood pressure measurement (Abstract), the protective barrier comprising:
a waterproof layer defining an exterior waterproof surface of the protective barrier (Paragraph 0010: “This disposable protective cover has a non-permeable coating such as thin plastic, similar to a plastic bag, on the outside…”);
an absorbent layer defining an interior absorbent surface of the protective barrier (Paragraph 0010: “This disposable protective cover has… an inner absorbent layer such as moleskin or a similar material which will be in direct contact with the skin to absorb any leakage from a wound or skin abrasion”). 
Smith teaches that the water impermeable layer and absorbent material layer are “joined” along edges (Paragraph 0025); thus, Smith is silent regarding the use of an adhesive layer to join such layers. 
Cohen teaches analogous art in the technology of disposable device covers (Abstract).  Cohen further teaches the invention comprising an adhesive layer disposed between the waterproof layer and the absorbent layer, wherein the adhesive layer bonds the waterproof layer and the absorbent layer together to form the protective barrier (Col. 4, lines 16-18: “Liquid-permeable layer 60 preferably is held to inner liquid-impermeable layer… by adhesive or stitching as well;” Examiner notes that an adhesive layer is not claimed to be a single, continuous layer, even though such configuration is also well-apprised by one having ordinary skill in the art).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include using an adhesive layer to bond first and second layers of a cuff device as taught by Cohen in the system of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Examiner further notes that absent a teaching of criticality or unexpected result of using an adhesive layer as opposed to other methods of attaching layers, since both Smith and Cohen state that the two layers may be attached by a number of means, such a decision is an obvious matter of design choice.
Smith further teaches the invention comprising at least one adhesive tab extending outward from an edge of the protective barrier, wherein the at least one adhesive tab removably attaches to a portion of protective barrier to hold the protective barrier around the arm of the patient during the blood pressure measurement (Fig. 1: sticky tape 25).
Regarding claim 8, Smith teaches the method steps of claim 7, including where the protective barrier comprises a waterproof layer and an absorbent layer.  Cohen is combined to teach an adhesive layer, with motivation analogous to the rejection of claim 1.
Regarding claim 16, claim 16 recites limitations which can be considered a perforation mechanism to allow for multiple protective barrier sheets to be dispensed (the construction of which is taught by arts addressing claims 1 and 7).  Such a perforation mechanism is also taught by Smith (Fig. 5), wherein a roll (1) of protective barriers contains a plurality (i.e., at least first and second) protective barriers adjacent to one another, each being separated by a perforation line (21).  Thus, Smith teaches each limitation regarding the layers of the plurality of protective barriers, including an adhesive tab (Fig. 1: sticky tape 25; Examiner notes that this can be considered a “tab” after separation of an individual sheet) to allow for attachment of the barrier around the arm of a patient during a blood pressure measurement (Figs. 6, 7).
Re. Claims 3, 12, and 18: Smith and Cohen teach the invention according to claims 1, 8, and 16.  Smith further teaches the invention wherein the absorbent layer is formed from one or more of a paper material, a natural fabric material, a synthetic fabric material, or a combination thereof (Paragraph 0010: “… an inner absorbent layer such as moleskin or a similar material which will be in direct contact with the skin to absorb any leakage from a wound or skin abrasion;” Examiner notes that moleskin is formed from cotton).
Re. Claims 4 and 19: Smith and Cohen teach the invention according to claims 1 and 16.  Smith further teaches the invention wherein the protective barrier comprises a width between 4 to 12 inches (Paragraph 0010: “… seven inches wide…”). 
Re. Claims 5 and 20:  Smith and Cohen teach the invention according to claims 1 and 16.  Smith further teaches the invention wherein the protective barrier comprises a length selected between 8 to 16 inches (Paragraph 0010: “… sixteen inches long so as to accommodate a standard size sphygmomanometer”).
Re. Claim 6: Smith and Cohen teach the invention according to claim 1.  Smith further teaches the invention wherein the protective barrier forms a tubular structure around the arm of the patient, and wherein the at least one adhesive tab holds the tubular structure around the arm of the patient (Fig. 1: sticky tape 25; Figs. 6, 7: attachment to the arm of a patient).

Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
Smith et al. (US 20130116581 A1) (hereinafter – Smith)
Cohen (US 5690672 A) (hereinafter – Cohen)
Corrales (US 6525238 B2) (hereinafter – Corrales).
Re. Claims 2, 11, and 17: Smith and Cohen teach the invention according to claims 1, 8, and 16, but do not teach the invention wherein the waterproof layer is formed from one or more of a polyethylene material, a polypropylene material, a polyethylene terephthalate material, or a combination thereof further comprising.
Corrales teaches analogous art in the technology of hygienic barriers for blood pressure cuffs (Abstract).  Corrales further teaches the invention wherein the waterproof layer is formed from one or more of a polyethylene material, a polypropylene material, a polyethylene terephthalate material, or a combination thereof (Col. 5, lines 3-7: “Although a variety of materials can be used, a polyethylene film about 2 to about 10 mils thick generally will provide an adequate and inexpensive barrier layer 28. A barrier layer of about 3 to 5.5 mils of polyethylene is preferred”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Smith and Cohen to form the waterproof layer from polyethylene as taught by Corrales, the motivation being that such a material provides an adequate and inexpensive barrier layer suitable (amongst a variety of materials) for the construction of the waterproof later of a hygienic barrier cuff (Col. 5, lines 3-7).  
Furthermore, Applicant’s Specification states that: “… materials such as polyethylene, polypropylene, polyethylene terephthalate, or any other such waterproof material or combination thereof” may be used to construct the protective barrier, thus indicating that such a matter would also be an obvious matter of design choice in selection of materials known to one of ordinary skill in the art at the time.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over:
Smith et al. (US 20130116581 A1) (hereinafter – Smith)
Cohen (US 5690672 A) (hereinafter – Cohen)
Lofgren et al. (US 3989040 A) (hereinafter -- Lofgren).
Re. Claims 9 and 10: Smith and Cohen teach the invention according to claim 8.  Smith teaches a disposable protective cover with a non-permeable coating on the outside and an inner absorbent layer “which will be in direct contact with the skin” (Paragraph 0010).  Smith also describes a method wherein such an orientation is reversed, and a water impermeable layer contacts the skin while an absorbent layer contacts the cuff of a sphygmomanometer (Paragraph 0014).  Solely for the sake of expediting prosecution, Examiner presents the art of Lofgren, which teaches the required claim limitations of a waterproof layer on the outside of a protective barrier sleeve:
	Lofgren teaches analogous art in the technology of hygienic medical covers (Abstract).  
While Smith teaches a method involving having the waterproof side contact the skin (Paragraph 0014), Lofgren teaches an alternative configuration (Abstract: “nonwoven fabric on the surface contacting the patient… a liquid-proof film forming the outside surface”).  
Thus, absent a teaching of criticality or unexpected result of a particular orientation, the choice of determining which side faces the skin or blood pressure cuff appears to be an obvious matter of design choice since either configuration performs the same function of preventing transfer of bodily fluids/contamination between the cuff and the patient’s skin.  In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over:
Smith et al. (US 20130116581 A1) (hereinafter – Smith)
Corrales (US 6525238 B2) (hereinafter – Corrales).
Re. Claim 13: Smith teaches the inventio according to claim 7, including wherein the protective barrier comprises a width between 4 to 12 inches (Paragraph 0010: “… seven inches wide…”). 
Although Smith shows a length of a protective barrier extending for a length past a blood pressured device (Fig. 7), Smith is absent in describing by how much this particular length extends past the blood pressure device.
Corrales teaches a hygienic barrier which of sufficient length to extend one inch past the blood pressure device (Col. 4, lines 42-47: “A preferred embodiment of a wrap 10 for providing a hygienic barrier between a patient and the inflatable cuff of a sphygmomanometer… takes the form of a generally rectangular sheet 14 which is preferably at least about two inches wider overall than the width of the blood pressure cuff to be used for a particular patient”).  
Regarding the claim limitation “such that at least 1 inch of the protective barrier extends outwardly from the blood pressure device:” 
Applicant’s Specification states varying ranges by which the protective barrier may extend from the blood pressure device (e.g., Paragraph 0017).  Thus, absent a teaching of criticality or unexpected result of having the protective barrier extend specifically one inch from the blood pressure device, such a matter can be deemed an obvious matter of design choice.  Since such a matter would be dependent on the size and shape of the blood pressure device itself, in order to achieve the objective of preventing transfer for contamination from a subject’s body or arm to the blood pressure device (and vice versa), one of ordinary skill in the art would have known to position the barrier and cuff such that the contact between the patient’s skin and cuff is limited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791